Douglas, J.,
dissenting. The facts of this case may be succinctly set forth as follows.
Juliette Dunning was employed by the state of Ohio, Department of Men*185tal Retardation and Developmental Disabilities (“employer”), as a hospital aide at the Northwest Ohio Developmental Center (“center”). Effective October 29, 1986, Dunning was removed from her position as a hospital aide for allegedly “abusing” a resident at the center.
Pursuant to the terms of a collective bargaining agreement" between the Ohio Civil Service Employees Association, Local 11, AFSCME, AFL-CIO (“OCSEA”), appellant, and appellee, the state of Ohio, Dunning, a member of OCSEA, filed a grievance challenging her removal. In accordance with the contract, the matter proceeded to arbitration.
OCSEA and the employer (“the parties”) agreed to a bifurcated arbitration hearing. The object of the first phase of the arbitration hearing was to have the arbitrator establish a definition for the term “abuse” as that term is used in Section 24.01 of the collective bargaining agreement. The parties agreed that the arbitrator’s contract interpretation of the term “abuse” would have statewide application and that the arbitrator was empowered to develop a reasonable definition for the term. The object of the second phase of the arbitration hearing was to determine if Dunning’s removal was proper.
Section 24.01 of the collective bargaining agreement provides that:
“Disciplinary action shall not be imposed upon an employee except for just cause. The Employer has the burden of proof to establish just cause for any disciplinary action. In cases involving termination, if the arbitrator finds that there has been an abuse of a patient or another in the care or custody of the State of Ohio, the arbitrator does not have authority to modify the termination of an employee committing such abuse.”
With regard to the first phase of the arbitration hearing, the arbitrator issued a written opinion defining the term “abuse.” In this opinion, the arbitrator stated that:
“This contract interpretation analysis would be incomplete if the Arbitrator failed to discuss the inherent linkage between the definition of the term ‘abuse’, and the language contained in Section 24.01 * * * dealing with the scope of an arbitrator’s authority. * * * The standard specified in * * * [Section 24.01] contains an explicit just cause requirement for any * * * disciplinary action. The sentence that follows does not modify but supplements the previous sentence. Thus, a determination that an abuse has been committed does not automatically guarantee that termination is the appropriate penalty. In other words, the Employer must establish that it had just cause to undertake the termination before it can allege that an arbitrator does not have the authority to modify a penalty. The purpose of this provision is to prevent an arbitrator from holding that an employee was terminated for proper cause on the basis of certain misconduct, but that termination for such misconduct should be reduced.” (Emphasis sic.) (Footnote omitted.)
More than two and one-half months after the arbitrator issued his opinion regarding the definition of the term “abuse,” the second phase of the arbitration hearing ensued. The issue(s) submitted to the arbitrator at this hearing were stipulated to by OCSEA and OCB as follows: “Whether the removal of Juliette Dunning was for just cause? If not, what shall the remedy be?”
In an “opinion and award” dated March 11, 1988, the arbitrator found that Dunning did engage in the conduct for which she was charged, i.e., “abuse.” However, the arbitrator held that Dunning was not removed from *186her position for just cause because, according to the arbitrator, Dunning’s employer violated certain terms of the contract in removing Dunning from her position. The arbitrator also found that the degree of discipline imposed upon Dunning was greater than that imposed upon a former employee who had engaged in similar conduct. Accordingly, the arbitrator ruled that Dunning be reinstated.
Pursuant to R.C. Chapter 2711, the Ohio Office of Collective Bargaining filed, in the Court of Common Pleas of Franklin County, a motion to vacate the arbitrator’s March 11,1988 award. The court of common pleas granted OCB’s motion to vacate, finding that the arbitrator exceeded his authority. The court of appeals affirmed the judgment of the court of common pleas.
The matter is now before this court for final determination.
Today’s majority concludes that the arbitrator, in awarding reinstatement for Dunning, exceeded his authority under the “express terms” of the collective bargaining agreement. Specifically, the majority concludes that the last sentence of Section 24.01 of the contract (which limits an arbitrator’s authority to modify certain terminations) prohibited the arbitrator from modifying Dunning’s termination.
I disagree. In the first phase of the arbitration hearing, the parties empowered the arbitrator to give meaning to the term “abuse” as that term is used in Section 24.01 of the contract. The arbitrator, in completing his task, indicated that the contract required just cause for any termination, including terminations for “abuse.”
With the benefit of knowing how Section 24.01 would be interpreted by the arbitrator, the parties, in the second phase of the arbitration hearing, agreed to submit to the arbitrator the issue(s) of whether Dunning was terminated for just cause and, if not, what the appropriate remedy should be. In doing so, it is my opinion that the parties (1) clearly expected the arbitrator to address the issue of just cause (i.e whether Dunning’s termination was “just” and in accordance with the contract), even if “abuse” was found, and (2) provided the arbitrator with the authority to modify Dunning’s termination if Dunning was found to have been terminated without just cause. If the employer merely had wanted the arbitrator to determine whether Dunning was guilty of “abuse,” and had not wanted the arbitrator to determine whether Dunning was terminated for just cause, the employer would have framed the issue submitted to the arbitrator in a different manner. This is particularly true where, as here, the employer knew how Section 24.01 would be interpreted.
Accordingly, in my judgment, the parties provided the arbitrator with the authority to modify Dunning’s termination even if it can be said that the express terms of the contract limit the arbitrator’s authority to modify any termination for “abuse.” In deciding whether an arbitrator exceeds his authority, it is important to determine whether the arbitrator’s award goes beyond the stipulated issue presented to him by the parties to the arbitration. See, e.g., United Steelworkers of America v. Enterprise Wheel & Car Corp. (1960), 363 U.S. 593. In the case at bar, the arbitrator decided the very issue submitted to him in a manner which the parties to the arbitration must have contemplated. Thus, I believe that the arbitrator’s award was clearly within the confines of the authority expressly conferred upon him and that, therefore, the arbitrator did not exceed his authority.
*187Furthermore, in any event, I disagree with the majority’s conclusion that the arbitrator’s award fails to “draw its essence” from the terms of the contract. Section 24.01 clearly states that “[disciplinary action shall not be imposed upon an employee except for just cause. The Employer has the burden of proof to establish just cause for any disciplinary action. * * *” Therefore, Section 24.01 requires just cause for every disciplinary action including, of course, terminations. However, Section 24.01 also provides that in cases involving terminations for abuse, the arbitrator has no authority to modify the termination.
The arbitrator, in interpreting Section 24.01, determined that terminations for abuse were not excepted from the just cause requirement, and if just cause existed for such a termination, there could be no reinstatement. Conversely, if there was no just cause for a termination for abuse, there could be no termination. Accordingly, upon finding that Dunning was not terminated fairly and in accordance with the contract, the arbitrator determined that Dunning was terminated without just cause and, hence, awarded reinstatement.
The majority reads Section 24.01 differently. The majority’s interpretation of Section 24.01 is that once the arbitrator finds “abuse,” an award of reinstatement is prohibited. This interpretation, however, fails to give effect to all the words and phrases used in Section 24.01. Specifically, this interpretation fails to give effect to the requirement in Section 24.01 regarding just cause for all disciplinary actions.
I do not agree with the decision of the arbitrator to reinstate Dunning. I believe that any proven abuse of a patient by an employee should result in termination of employment. However, while I would have ruled differently had I been the arbitrator, that does not give me the right to substitute my judgment for that of the arbitrator. The more we weaken this alternative method of dispute resolution, the less it will be used. Arbitration has served us well, and absent a clear and absolute violation by an arbitrator of the arbitrator’s mandate and/or authority, the decision in arbitration should be upheld.
In my judgment, both the arbitrator’s and the majority’s interpretations of Section 24.01 are reasonable. As such, the arbitrator’s interpretation prevails. See, e.g., Findlay City School Dist. Bd. of Edn. v. Findlay Edn. Assn. (1990), 49 Ohio St. 3d 129, 551 N.E. 2d 186.
For the foregoing reasons, I would reverse the judgment of the court of appeals and order that the arbitrator’s award be reinstated.
Sweeney, J., concurs in the foregoing dissenting opinion.